MINUTE ENTRY
Having considered the petition to modify Canon 3(A)(7) and (8) of the Utah Code of Judicial Conduct, the Court hereby grants that portion of the petition wherein electronic media coverage in the Utah Supreme Court was sought, and makes permanent the authorization granted in this court’s prior docket number 20269, 727 P.2d 198, dated October 8, 1986, subject to the same conditions and guidelines announced therein.
A condition precedent to the exercise of this authority will be the permanent installation of all necessary wiring and all other electrical facilities needed to permit the use of television cameras in the courtroom. Such installation shall be done in a manner so as to be unobtrusive and require no compromise of court security or the solemnity of court proceedings. Such installations shall be to the court’s satisfaction and at the petitioners’ expense.
That part of the petition requesting permission to utilize electronic media coverage in the Utah Court of Appeals remains under advisement.
The portion of the petition requesting a one year experiment allowing electronic media coverage in the district and circuit trial courts in the State of Utah is hereby denied.
DURHAM, J., dissents from the decision of the court denying the one year experiment with electronic media coverage in the district and circuit trial courts.